FILED
                             NOT FOR PUBLICATION                            MAR 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 BERNARDO GUZMAN-ARANDA,                         No. 07-74272

               Petitioner,                       Agency No. A047-347-949

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Bernardo Guzman-Aranda, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We have jurisdiction pursuant to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
8 U.S.C. § 1252. We review de novo whether the statutory right to counsel was

violated. Mendoza-Mazariegos v. Mukasey, 509 F.3d 1074,1079 (9th Cir. 2007).

We grant the petition for review and remand for further proceedings.

       Guzman-Aranda was denied his statutory right to counsel because the IJ

failed to secure his knowing and voluntary waiver of the right, see Hernandez-Gil

v. Gonzales, 476 F.3d 803, 806 (9th Cir. 2007), and did not “inquire whether there

[was] good cause to grant [Guzman-Aranda] more time to obtain counsel,” Biwot

v. Gonzales, 403 F.3d 1094, 1100 (9th Cir. 2005). Moreover, the absence of

counsel at Guzman-Aranda’s hearing resulted in prejudice. See Tawadrus v.

Ashcroft, 364 F.3d 1099, 1106 (9th Cir. 2004) (alien demonstrated prejudice where

an attorney could have assisted him in his testimony and could have made legal

objections to the admission of certain evidence).

       PETITION FOR REVIEW GRANTED; REMANDED.




JTK/Research                              2                                  07-74272